ADVANCED SERIES TRUST AST CLS Growth Asset Allocation Portfolio AST CLS Moderate Asset Allocation Portfolio SUBADVISORY AGREEMENT Agreement made as of this 13th day of September, 2007 between Prudential Investments LLC (PI), a New York limited liability company, and AST Investment Services, Inc. (formerly American Skandia Investment Services, Inc.), a Maryland corporation (AST) (each, a Co- Manager and together, the Co-Managers), and CLS Investment Firm, LLC, a Nebraska limited liability company (CLS or the Subadviser), WHEREAS, the Co-Managers have entered into a Management Agreement (the Management Agreement) dated May 1,2003, as amended, with Advanced Series Trust (formerly American Skandia Trust), a Massachusetts business trust (the Trust), and a diversified, open-end management investment company registered under the Investment Company Act of 1940, as amended (the 1940 Act), pursuant to which PI and AST act as Co-Managers of the Trust; and WHEREAS, the Co-Managers, acting pursuant to the Management Agreement, desire to retain the Subadviser to provide investment advisory services to the Trust and one or more of its series as specified in Schedule A hereto (each, a Portfolio and collectively, the Portfolios) and provide investment advisory services regarding the Portfolios, and the Subadviser is willing to render such investment advisory services; and WHEREAS, the assets of each Portfolio will be allocated based upon target percentage allocations among certain asset classes, such as core equity, core domestic fixed-income and cash, and off-benchmark (collectively, the Asset Classes) and target percentage allocations among certain investment categories within each Asset Class, such as domestic large and midcap value and developed markets large cap growth (collectively, the Investment Categories); WHEREAS, subject to Section 1 hereof, the assets of each Portfolio generally will be invested in weighted combinations of various investment companies in accordance with the target percentage allocations for the Asset Classes and the Investment Categories, which investment companies may include: (i) other series of the Trust (collectively, the Underlyng Trust Portfolios), (ii) registered investment companies or series thereof other than series of the Trust (collectively, the Other Underlying Portfolios), and (iii) registered or non-registered money market funds advised by the Co-Managers or one or more of their affiliates (collectively, the Underlying Money Market Portfolios and, collectively with the Underlying Trust Portfolios and the Other Underlying Portfolios, the Underlying Portfolios).| NOW, THEREFORE, the Parties agree as follows: 1. (a) Subject to the supervision and direction of the Co-Managers and the Board of Trustees of the Trust, the Subadviser shall provide the following services: (i) Establishing, monitoring, and modifying as appropriate the target percentage allocations of Portfolio assets among the Asset Classes, provided, however, that the identity of each of the Asset Classes shall be selected by the Co-Managers and the percentage allocations established by the Subadviser for each Asset Class shall be within the percentage allocation limits established by the Co-Managers from time to time pursuant to Section l(b) hereof; (ii) Establishing, monitoring, and modifying as appropriate the target percentage allocations of Portfolio assets among the Investment Categories, provided, however that the identity of each of the investment Categories shall be selected by the Co-Managers and the percentage allocations established by the Subadviser for each Investment Category shall be within the percentage allocation limits established by the Co-Managers from time to time pursuant to Section 1 (b) hereof; (iii) Establishing, monitoring, and modifying as appropriate the target percentage allocations of Portfolio assets among Other Underlying Portfolios and certain sub-sets of Underlying Trust Portfolios, provided, however, that such percentage allocations established by the Subadviser shall be within the percentage allocation limits established by the Co-Managers from time to time and shall be consistent with the then-current target percentage allocations for the Asset Classes and the Investment Categories. (b) Subject to the supervision and direction of the Board of Trustees of the Trust, the Co-Managers shall have the following responsibilities: (i) Establishing, monitoring, and modifying the Asset Classes and the Investment Categories; (ii) Establishing, monitoring, modifying and interpreting the percentage allocation limits for each Asset Class and each Investment Category; (iii) Establishing, monitoring, modifying, and interpreting: (1) the Underlying Trust Portfolios that shall be used as fulfillment options for certain Asset Classes and Investment Categories and the relative weights for such Underlying Trust Portfolios or (2) the Underlying Trust Portfolios that may be used as fulfillment options for certain Asset Classes and Investment Categories; (iv) Establishing, monitoring, modifying, and interpreting the percentage allocation limits for Portfolio assets that may be invested in Other Underlying Portfolios; (v) Providing the actual day-to-day investment management of each Portfolio, including, without limitation (1) the purchase, retention, and sale of shares of the Underlying Trust Portfolios in a manner that is consistent with the then-current target asset allocation percentage established by the Subadviser; (2) the implementation of the Subadviser's then-current selection of Other Underlying Portfolios; (3) the purchase, retention, and sale of shares of the Underlying Money Market Portfolios and other securities and instruments for cash management purposes; and (4) the purchase, retention, and sale of shares of the Underlying Portfolios and/or other securities or instruments as deemed necessary or appropriate by the Co-Managers in their sole discretion during, or in response to, any unusual circumstance, including, but not limited to, the closure of the New York Stock Exchange, the London Stock Exchange, or the Tokyo Stock Exchange; the restriction of trading on the New York Stock Exchange, the London Stock Exchange, or the Tokyo Stock Exchange; the occurrence of any event which causes disposal by a Portfolio or any Underlying Portfolio of securities owned by it to be not reasonably practicable; or the occurrence of any event which causes it to be not reasonably practicable for such Portfolio or Underlying Portfolio fairly to determine the value of its net assets; (vi) Establishing, monitoring, modifying, and interpreting limits as to the size and frequency of redemptions of shares of Underlying Trust Portfolios (excluding the AST Money Market Portfolio); (vii) Reviewing overall Portfolio composition for compliance with stated investment strategies; And (viii) Monitoring of cash inflow into, and redemptions from, each Portfolio. (c) In the performance of its duties and obligations under this Agreement, the Subadvisershall act in conformity with the copies of the Trust's investment objectives, policies and restrictions as stated in its then-current prospectus and statement of additional information, Second Amended and Restated Declaration of Trust of the Trust, the By-laws of the Trust, and the Prospectus of the Trust provided to it by the Co-Managers (the Trust Documents) and with the instructions and directions of the Co-Managers and of the Board of Trustees of the Trust, cooperate with the Co-Managers' (or their designees') personnel responsible for monitoring the Trust's compliance and will conform to, and comply with, the requirements of the 1940 Act, the Internal Revenue Code of 1986, as amended, and all other applicable federal and state laws and regulations. In connection therewith, the Subadviser shall, among other things, prepare and file such reports as are, or may in the future be, required by the Securities and Exchange Commission (the Commission). The Co-Managers shall provide Subadviser timely with copies of any updated Trust Documents. (d) The Subadviser shall maintain all books and records with respect to advisory services provided to the Trust as required by subparagraphs (b)(10) and (b)(l 1) and paragraph (f) of Rule 3 la-1 under the 1940 Act, and shall render to the Trust's Board of Trustees such periodic and special reports as the Trustees may reasonably request. The Subadviser shall make reasonably available its employees and officers for consultation with any of the Trustees or officers or employees of the Trust with respect to any matter discussed herein, including, without limitation, the valuation of the Trust's securities. (e) The investment management services provided by the Subadviser hereunder are not to be deemed exclusive, and the Subadviser shall be free to render similar services to others.
